DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not teach or render obvious an image forming apparatus, in combination with the other claimed limitations, having the uniquely distinct features of 
“wherein, on condition that the developing unit cartridge is mounted in the print housing and the developer cartridge is not mounted on the developing unit cartridge, the controller executes the printing process in which the image is printed on the sheet by using remaining toner remained in the developer unit cartridge,” [emphasis added]. Claims 2-10 are considered allowable by virtue of their dependence on claim 1.
Regarding claim 11, the prior art of record does not teach or render obvious  developing unit cartridge for an image forming apparatus, in combination with the other claimed limitations, having the uniquely distinct features of 
developing unit cartridge is mounted on the image forming apparatus in a state in which the developer cartridge is not mounted on the developing unit cartridge, the developing unit cartridge allows the image forming apparatus to print an image on a sheet by using remaining toner remained in the developer unit cartridge,” [emphasis added]. Claims 12-15 are considered allowable by virtue of their dependence on claim 11.
Regarding claim 16, the prior art of record does not teach or render obvious a developer cartridge for an image forming apparatus, in combination with the other claimed limitations, having the uniquely distinct features of 
“when the developer cartridge is mounted on the developing unit, the developer cartridge inhibits the image forming apparatus from executing a use-up mode printing of printing an image on a sheet, the use-up mode printing being a mode of printing of using up remaining toner remained in the developing unit that reaches the end of its life,” [emphasis added]. Claim 17 is considered allowable by virtue of its dependence on claim 16.
Shimizu US 2014.0186058 teaches a developing cartridge made of two units, a developer container and a second unit containing the photosensitive drum. However Shimizu fails to teach or suggest executing printing with only half the units mounted.
Asanuma et al. US 2001/0055493 and Suzuki et al. US 2006/0193646 et al. teaches executing an idle operation when developer cartridges are mounted but fail to teach or suggest performing such an operation with only part of the cartridge mounted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793. The examiner can normally be reached Monday-Friday 8:30 AM - 5:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jessica L Eley/Examiner, Art Unit 2852